t c memo united_states tax_court dale curtis kinslow petitioner v commissioner of internal revenue respondent docket no filed date dale curtis kinslow pro_se helen h keuning for respondent memorandum opinion jacobs judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax for failure_to_file a tax_return and pay tax pursuant to sec_6651 and as follows additions to tax_year deficiency sec_6651 a sec_6651 a dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure to be computed on the date of payment all section references are to the internal_revenue_code for the years at issue the deficiencies arise from petitioner’s failure_to_file required federal_income_tax returns for and background petitioner resided in fargo north dakota at the time he petitioned this court seeking a review of respondent’s determinations there are no disputed facts in this case during each of the years at issue ie and petitioner received wages from peterson mechanical inc for services rendered as a pipe fitter as well as interest_income from united savings credit_union as follows wages dollar_figure dollar_figure dollar_figure interest in addition in petitioner received a dollar_figure income_tax refund from the state of north dakota petitioner claims that he has the right to voluntarily opt_out of the federal tax system and that he chooses to do so in order to do more for his community his wife to be the state of north dakota and his country respondent’s representative informed petitioner on several occasions that the federal tax system is not voluntary as petitioner maintains and that the position taken by petitioner is frivolous in this regard respondent’s representative sent petitioner a 33-page document entitled the truth about frivolous tax arguments detailing responses to some of the more common arguments raised by individuals and groups who oppose compliance with the federal tax laws discussion petitioner does not contest that he received the aforestated amounts of wages and interest during and nor does he contest that he received a dollar_figure income_tax refund from the state of north dakota in rather he contends there is no law that requires him to pay taxes and with corporations moving their monies to offshore islands and basically becoming tax-free there is no fairness in the tax laws he asks to be free from the tax chains that bind him financially petitioner’s arguments relating to the validity as well as the voluntary nature of the federal_income_tax system are similar to those who oppose compliance with the federal tax laws and which have been rejected on countless occasions by this and other courts 91_tc_88 999_f2d_1255 8th cir 848_f2d_1007 9th cir affg tcmemo_1987_ 737_f2d_1417 5th cir suffice to say sec_61 and a includes in the definition of gross_income e income that is subject_to federal_income_tax compensation_for services rendered and interest respectively and pursuant to the so-called tax_benefit_rule state_income_tax refunds are taxable if the amount of the tax_refund was deducted in a prior year and such deduction resulted in a reduction of tax for that year see sec_111 we therefore sustain respondent’s tax_deficiency determinations for and we now turn our attention to the additions to tax for failure_to_file a tax_return and pay tax sec_6651 and sec_6651 imposes an addition_to_tax for failure to timely file a return petitioner can avoid the sec_6651 a addition_to_tax by proving that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 38_f3d_440 9th cir reasonable_cause requires a taxpayer to demonstrate that he exercised ordinary business care and prudence and was nevertheless unable to file a return within the prescribed time united_states v boyle supra pincite sec_301_6651-1 - - proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference united_states v boyle supra pincite petitioner was required to file federal_income_tax returns for and sec_6012 he failed to do so and offered no satisfactory explanation nor has he presented any evidence to prove that his failure_to_file was due to reasonable_cause and not willful neglect we therefore sustain respondent’s determination with respect to the sec_6651 addition_to_tax for petitioner’s failure to timely file a return for and in general sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a required income_tax return in the case before us as stated no tax_return was filed for or a fortiori no amount of tax was shown on a return for these years to the contrary petitioner’s tax_liability for and was determined in the revenue agent’s report and the deficiency computation for each of these years was stated in the notice_of_deficiency pursuant to sec_6651 in the case of a substituted income_tax return made by the secretary under sec_6020 such substituted return is treated for purposes of determining the addition_to_tax under sec_6651 as the return filed by the taxpayer the record does not reveal and respondent does not -- - assert that the secretary prepared substituted tax returns for petitioner for and pursuant to sec_6020 consequently because petitioner filed no tax returns nor were substituted tax returns prepared by the secretary for or the addition_to_tax for failure_to_pay_tax pursuant to sec_6651 cannot be sustained see heisey v commissioner tcmemo_2002_41 finally respondent has requested us to regquire petitioner to pay to the united_states a penalty for instituting a frivolous proceeding pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty up to dollar_figure whenever it appears that proceedings in this court have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless a taxpayer’s position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner was informed on several different occasions by respondent that his position regarding the voluntary nature of federal income taxes was both frivolous and groundless in addition he was cautioned by this court that if he continued to pursue his frivolous tax arguments he could be required to pay a penalty to the united_states pursuant to sec_6673 - although petitioner is not liable for the sec_6651 a addition_to_tax his position with respect to the substance of this case is both frivolous and groundless his insistence on pursuing his fruitless argument has consumed the time and effort of both this court and the commissioner whose time and effort could otherwise have been devoted to resolving bona_fide claims of other taxpayers see 806_f2d_948 9th cir accordingly pursuant to sec_6673 we shall require petitioner to pay a penalty to the united_states in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
